Citation Nr: 0029856	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-06 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for low back pain; 
osteoarthritis of the lumbosacral spine, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



REMAND

The veteran had active duty from March 1981 to May 1991.  
This appeal arose from a September 1998 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied an 
increased evaluation for low back pain; osteoarthritis of the 
lumbosacral spine.  

It is noted that the veteran had been scheduled to appear at 
a RO hearing on November 8, 1999.  However, on November 24, 
1999, he submitted correspondence in which he indicated that 
he did not receive the notice to report for the RO hearing 
until November 9, 1999, the day after the hearing.  He did 
ask that the hearing be re-scheduled.  The Board notes that 
the veteran indicated that he moved to Vero Beach, Florida 
and provided his new address.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule a hearing in 
accordance with the place of each case on 
the Board's docket, relative to other 
cases for which hearings are scheduled to 
be held within that area and consistent 
with the request of the appellant made in 
April 1999.  See 38 C.F.R. 19.75 (1999).  

2.  Thereafter, the RO should conduct any 
other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case as to 
the issue should be provided to the 
veteran and his representative.  The 
supplemental statement of the case as to 
the issue should include all revised 
rating criteria and a discussion of the 
evidence considered.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

